Citation Nr: 9919048	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-47 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rate of Department of Veterans 
Affairs (VA) improved death pension benefits paid to the 
surviving spouse on account of additional dependent children, 
[redacted], [redacted], [redacted], and [redacted].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1973.  The veteran died on June [redacted] 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the Los Angeles, 
California Regional Office (RO) of the VA.  The appellant's 
notice of disagreement was received in September 1996.  A 
statement of the case was mailed to the appellant in October 
1996.  The appellant's substantive appeal was received in 
October 1996.  In April 1999, the appellant testified at a 
personal hearing at the RO before a member of the Board.  


FINDINGS OF FACT

1.  Prior to the veteran's death, [redacted], [redacted], [redacted], 
and [redacted], were under the age of 18 years and were members 
of the veteran's household and were members of the veteran's 
household at the time of the veteran's death.  

2.  At the time that the appellant filed her claim for an 
increased rate of VA improved death pension benefits on 
account of additional dependent children, [redacted], [redacted], 
[redacted], and [redacted], those 4 individuals were under 18 years of 
age.  


CONCLUSION OF LAW

Entitlement to an increased rate of VA improved death pension 
benefits paid to the surviving spouse on account of 
additional dependent children, [redacted], [redacted], [redacted], and 
[redacted] is warranted based on their status as the veteran's 
step-children.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§§  3.57, 3.210 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran married in August 1991 and were 
married at the time of the veteran's death in June 1996.  The 
appellant has been determined to be the surviving spouse of 
the veteran for VA benefits purposes.  She has been awarded 
VA improved death pension benefits.  The appellant contends 
that entitlement to an increased rate of VA improved death 
pension benefits paid to her as the surviving spouse on 
account of additional dependent children, [redacted], [redacted], 
[redacted], and [redacted], should be granted on the basis that 
[redacted], [redacted], [redacted], and [redacted] were the step-children of 
the veteran.  

At the outset, the Board notes that the birth certificates of 
[redacted], [redacted], [redacted], and [redacted], are of record and show 
that the appellant is their natural mother.  The veteran is 
not listed as the natural father of any of these individuals.  
The veteran did not claim [redacted], [redacted], [redacted], and/or 
[redacted] as his dependents during his lifetime.  The record 
reflects that the veteran's claim for nonservice-connected 
pension benefits was filed during his terminal illness, less 
than 2 months before his death.

Historically, in June 1996, the appellant submitted a claim 
for VA death benefits and listed, in pertinent part, [redacted], 
[redacted], [redacted], and [redacted] as her children.  She indicated 
that these 4 individuals were not currently residing with her 
on a full-time basis, but that she was paying child support 
for all of them.  In August 1996, the appellant specifically 
requested that [redacted], [redacted], [redacted], and [redacted] be added 
to her award of VA improved death pension benefits as her 
dependents.  At the time of her claim for benefits, [redacted], 
[redacted], [redacted], and [redacted] were all under 18 years of age.  

In a September 1996 decision, the RO determined that [redacted], 
[redacted], [redacted], and [redacted] could not be added to her award 
since they were not the veteran's children.  The appellant 
appealed that determination.  In support of her claim, the 
appellant testified at a personal hearing at the RO before a 
member of the Board.  At that time, the appellant indicated 
that, during the veteran's lifetime and until the present 
time, she had joint legal custody of [redacted], [redacted], [redacted], 
and [redacted], with their natural fathers.  She indicated that 
although their natural fathers had physical custody, she 
retained joint legal custody and she and the veteran paid 
support monies.  In addition, she indicated that she and the 
veteran had physical custody of [redacted], [redacted], [redacted], and 
[redacted] for extended periods several times per year to include 
6 to 8 weeks during the summers.  The appellant asserted that 
in addition to child support payments, she and the veteran 
paid for their clothes, food, transportation, and other basic 
necessities as well as items other than basic necessities.  
She testified to the special relationship that the veteran 
shared with [redacted], [redacted], [redacted], and [redacted], 
individually.  In support of that statement, the appellant 
submitted photographs and letters from those individuals as 
written to the veteran.  The evidence supported her 
assertions.  

The Board notes that in order for the appellant to be awarded 
entitlement to an increased rate of VA improved death on 
account of additional dependent children, [redacted], [redacted], 
[redacted], and [redacted], it must be established that these 4 
individuals were the stepchildren of the veteran.  

Under 38 C.F.R. § 3.57(a) (1) (1998), it is provided that 
except as provided in paragraphs (a)(2) and (3) of this 
section, the term "child" of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  A stepchild is a legitimate or an 
illegitimate child of the veteran's spouse.  38 C.F.R. § 
3.57(b) (1998).  

Evidence of relationship of a stepchild will consist of proof 
of birth as outlined in 38 C.F.R. § 3.209 (i.e., a birth 
certificate), evidence of the marriage of the veteran to the 
natural parent of the child, and evidence that the child is a 
member of the veteran's household or was a member of the 
veterans household at the date of the veterans death.  
38 C.F.R. § 3.210(d) (1998).

At the outset, as noted, it has been established that 
[redacted], [redacted], [redacted], and [redacted] are the appellant's 
natural children.  Therefore, it must be established that 
with [redacted], [redacted], [redacted], and [redacted] were members of the 
veteran's household or were members of the veterans household 
at the date of the veteran's death.  

As noted, [redacted], [redacted], [redacted], and [redacted] did not live 
with the appellant and the veteran on a full-time basis; 
however, she shared joint legal custody of [redacted], [redacted], 
[redacted], and [redacted] with their fathers.  

Custody of a child shall be considered to rest with the 
veteran, surviving spouse, or person legally responsible for 
that child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child.  A child of the veteran residing with 
the veteran, or surviving spouse of the veteran who is the 
child's natural or adoptive parent, or person legally 
responsible for the child's support, shall be presumed to be 
in the custody of that individual.  Where the veteran, 
surviving spouse or person legally responsible for the 
child's support has not been divested of legal custody, but 
the child is not residing with that individual, the child 
shall be considered in the custody of the individual for 
purposes of VA benefits.  38 C.F.R. § 3.57(d)(1) (1998).  A 
person "legally responsible for the child's support" is one 
who is under a legally imposed obligation (e.g. by statute or 
court order) to provide for the child's support."  38 C.F.R. 
§ 3.57(d)(2) (1998).  A person having custody of a child 
prior to the time the child attains age 18 shall be 
considered to retain custody of the child for periods on and 
after the child's 18th birthday, unless the person is 
divested of legal custody.  This applies without regard to 
when a child reaches the age of majority under the applicable 
State law.  This also applies without regard to whether the 
child was entitled to pension prior to age 18, or whether 
pension was payable to a veteran or surviving spouse on 
behalf of the child prior to the child's 18th birthday.  38 
C.F.R. § 3.57(d)(3) (1998).

In this case, the appellant shared joint legal custody of 
[redacted], [redacted], [redacted], and [redacted].  In addition, the 
appellant was legally responsible to pay child support for 
[redacted], [redacted], [redacted], and [redacted].  As such, the Board 
finds that the appellant was legally responsible for the 
child's support and also was not divested of legal custody.  
As such, although [redacted], [redacted], [redacted], and [redacted] did not 
live with the veteran and the appellant on a full-time basis, 
they were considered in the custody of the appellant for 
purposes of VA benefits.  38 C.F.R. § 3.57(d) (1998).  The 
Board has fully considered the record and finds the 
appellant's testimony and her supporting evidence to be both 
credible and probative of the issue on appeal.  It is clear 
that these 4 individuals lived with the appellant and the 
veteran in the veteran's household for extended periods every 
year and it also showed that the veteran contributed 
substantially to their individual support.  Accordingly, 
since [redacted], [redacted], [redacted], and [redacted] were in the 
appellant's custody for purposes of VA benefits and since 
they regularly lived with the appellant and the veteran for 
extended periods during the course of the appellant's 
marriage to the veteran and until his death, the Board finds 
that [redacted], [redacted], [redacted], and [redacted] were members of the 
veteran's household at the date of the veterans death and 
were his step-children.  


ORDER

The appeal is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

